                             ** NOT FOR PRINTED PUBLICATION **

                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

ELVIN WORTHEY                                       §

VS.                                                 §                   CIVIL ACTION NO. 9:20cv217

UNITED STATES OF AMERICA                            §

                            ORDER ACCEPTING THE MAGISTRATE
                          JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Elvin Worthey, a federal prisoner, proceeding pro se, brought this petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The Magistrate

Judge recommends the above-styled petition be dismissed without prejudice. The court has received and

considered the Report and Recommendation of United States Magistrate Judge filed pursuant to such

referral, along with the record and pleadings. No objections to the Report and Recommendation were filed

by the parties.

                                               ORDER

        The findings of fact and conclusions of law of the Magistrate Judge are correct and the report of

the Magistrate Judge is ACCEPTED. A final judgment will be entered in this case in accordance with

the Magistrate Judge’s recommendations.

              So ORDERED and SIGNED, May 19, 2021.


                                                                  ____________________
                                                                  Ron Clark
                                                                  Senior Judge
